 128DECISIONSOF NATIONAL LABOR RELATIONS BOARDLocalNo. 447,United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustryof the United States and Canada,AFL-CIOandMalbaff Landscape Construction.Case 20-CB-1422June 24, 1968DECISION AND ORDEROn September 2, 1966, Trial Examiner HowardMyers issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-ticeswithin themeaningof the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer'sDecision. Thereafter, Respondent filed ex-ceptions to the Decision and a supporting brief, andthe General Counsel filed cross-exceptions to theDecision and a brief in answer to Respondent'sbrief.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard hasconsidered the Trial Examiner's Deci-sion, the exceptions, cross-exceptions, and briefs,and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent thatthey are consistent herewith.The essential facts, not disputed, are as follows:Robert E. Hart, Inc., one of two general contractorsconstructing a school in Sacramento, California,subcontracted certain landscaping work, includingthe installationof a sprinkler system, to MalbaffLandscapeConstruction.Malbaff'semployeeswere,at all times,unrepresented.Malbaff's em-ployees went on the job on June 21, 1965. On June25, Respondent's business agent,Biby, appeared atthe project and told Hart's superintendent, Furman,in the presence of two Hart employees, that thenonunion landscapers would have to be removed orthey would "suffer a picket." Furman called Mr.Hart, and Biby repeated his admonition to him.Furman then called Malbaff's office and toldsomeone there of the situation, and was instructedto tell the Malbaff employees to gather their toolsand to return to Malbaff's office. In June or July,'The separate Malbaff gate was located on a side road at some distancefrom the main gate and was not visible from the main road It doesnot affir-matively appear that Respondent was aware of the fact thatMalbaff em-ployees did not work duringthe 5 daysof picketing2Northern California Chapter, Associated General Contractors of America,charges in Case 20-CC-544 (later informally set-tled in the Region) were filed by Malbaff on thebasis of these events. Respondent thereupon wroteHart that its position had been misconstrued, andthat it intended only lawfully to picket Malbaff. Aseparate gate was established by Hart for Malbaff'semployees, and on July 28 they returned to workon the project. On July 29, Respondent beganpicketing the main gate with a sign reading "Mal-baff refuses to use union labor at this project."Picketing at the main gate and a work stoppagecontinued for about 5 days, even after the Malbaffemployees were removed on July 29.1 On August 3,Hart canceled its contract withMalbaff andfinished the work by other means. While the Mal-baff employees were removed from the Hart pro-ject, it appears that they remained on Malbaff'spayroll and worked elsewhere.The complaint alleges that the Respondent at-tempted to cause and did cause Hart to removeMalbaff from the job, causing the termination ofMalbaff'semployees, in violation of Section8(b)(2) and 8(b)(1)(A) of the Act.The Trial Examiner found that Respondent'spicketing was to protest the use of Malbaff's nonu-nion employees and that, as a direct result of suchpicketing, Hart was compelled to terminate its con-tract with Malbaff, which resulted in the loss of em-ployment on the job to Malbaff's employees, andthatRespondent thereby caused Hart to dis-criminateagainstMalbaff's employees within themeaningof Section 8(b)(2) of the Act andrestrained and coerced those employees in violationof Section 8(b)(1)(A). This finding of the Trial Ex-aminer poses the issue of whether we should con-tinue to adhere to the doctrine enunciated inMusser.'Even accepting the Trial Examiner's finding thatRespondent's object in picketing was to force Hartto cease doing business with Malbaff for the pur-pose indicated, we do not find that Respondentthereby violated Section 8(b)(2) and (1)(A) of theAct and we believe thatMussershould be reversedto the extent that it is inconsistent with our viewsexpressed herein.'Section 8(b)(2) and 8(b)(1)(A) are couched interms of protection of the rights of employees.More explicitly, Section 8(b)(2) protects em-ployees from actions by labor organizations whichcause or attempt to cause an employer to dis-criminate against employees in violation of SectionInc. (St.Maurice,HelmAamp & Musser),119 NLRB 1026, enfd 266 F 2d905 (C A D C.), cert. denied361 U S 834.'Whether RespondentviolatedSection 8(b)(4)(B)or any other sectionof the Act is not an issue in the case172 NLRB No. 7 LOCAL NO.447, PLUMBERS1298(a)(3).The rationale underlying the finding ofviolation inMusserisessentially predicated uponthe use of the indefinite pronoun"an" in the phrase"It shall be an unfair labor practice for an employer. , , ." [emphasis supplied]which is the prologue tothe proscriptions of Section 8(a)(1), (2), (3), (4),and (5). It was found by the majority inMusserthatan employer-employee relationshipwas not aprerequisite to a conclusion that an employee hadbeen discriminated against in violation of Section8(a)(3).Where a general contractor-subcontractorrelationship existed, itwas concluded that theformer had sufficient real control over the latter'semployees to warrant the finding that the generalcontractor, by abrogating the subcontract, dis-criminated against the subcontractor's employees inviolationof Section 8(a)(3) and that a unionresponsible for such a breach in the contractualrelationship violated Section 8(b)(2). Like the dis-sentingmembers inMusser,and in accord withBoard decisions which precededMusser,4we do nothold to these views.Section 8(a)(3) outlaws employer discriminationagainst employees.But an employer does not dis-criminate against employees within the meaning ofSection 8(a)(3) by ceasing to do business withanother employer because of the union or nonu-nion activity of the latter's employees.While, insuch situations, and in this very case, there may beemployer discrimination against employer,we findno justification in the Act itself or in its legislativehistory for concluding that it was the purpose ofCongress under Section 8(a)(3) to protect em-ployers as well as employees from employer dis-crimination.And if an employer does not violateSection 8(a)(3) byterminating a business relation-ship with another employer,union pressure merelydesigned to achieve such an end would not violateSection 8(b)(2).Of course, the Act is not wholly unconcernedabout the interruptions of business relationshipscaused by labor disputes. Where a union strikes, orinduces employees to strike,in order to cause acessation of business between a neutral employerand the employer with which it is in dispute, thereis secondary activity for which Section 8(b)(4) wasdesigned and which is made unlawful by that sec-tion. To repeat, however, nowhere in the legislativehistory can we find that Congress also intended torectify such secondary abuses by Section 8(a)(3)and 8(b)(2). We think therefore that the doctrineenunciated inMusser,which not only represented adeparture from precedent but has been rarely ap-plied, represents an Alexandrian approach to theGordian knot of the relationship between primaryand secondary activities, solving nothing, but slicingindiscriminately through well-established and time-tested definitions of "primary," "secondary," and"neutral" employers. We cannot believe that wasCongress'intent.We do not, of course, agree withMusserto theextent that it relies upon a finding of real control bythe general contractor over the subcontractor's em-ployees.While disclaiming its necessity, the deci-sion by this finding of control in effect finds an em-ployer-employee relationship to exist between thegeneral contractor and the subcontractor's em-ployees.But this holding conflicts with longestablished law on the subject. It has been madeplain by the Supreme Court that the fact that ageneral contractor is "doing business" with a sub-contractor does not derogate from the indepen-dence of either or subject the employees of one tothe control of the otheras anemployee.5 The entirebody of law concerning secondary activities at con-struction sites is grounded upon the independenceof general contractors and subcontractors from oneanother which thereby establishes one or the otheras a secondary or neutral employer, against whomcertain specified pressures cannot be brought. Wethink this serves only to emphasize the error in themajority position inMusserand its fundamental es-trangement from the body of relevant law.Our conclusion that the Union in this case didnot violate Section 8(b)(2) does not, contrary tothe imputation of our dissenting colleague, rest onthe premise that a union can indirectly pressure anemployer to discharge an employee where it couldnot lawfully do so directly. Indeed, where a unionseeks to causetheemployer to discharge nonunionemployees, we would find an 8(b)(2) violation ir-respective of whether the pressure exerted wasdirect or indirect.' However, where, as here, a4The GreatAtlantic& Pacific Tea Company,116 NLRB 943,United As-sociationof Journeymen and Apprentices, Plumbers (Frick Company),116NLRB 119,United Associationof Journeymen and Apprentices, Plumbers(Carrier Corporation),112 NLRB1385,LosAngeles Building andConstruc-tion Trades Council,AFL (Standard Oil Company of California),105 NLRB868.Also see Member Fanning'sdissent inLocal 911,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of Amer-ica (Wand Corporation),122 N LRB499, 502.'Thus,the Supreme Courtsaid inN L R B v Denver Building & Con-structionTrades Council,341 U.S. 675, 689-690:We agree with the Board also in its conclusion that thefact that thecontractor and subcontractor were engaged on the same constructionproject, and that the contractor had some supers isnm over the subcon-tractor'swork, did not eliminatethe statusof eachas anindependentcontractor or make the employee,of one the employees of the otherthe business relationship between independent contractors is too wellcst ihlishedin thelaw to be ocerriden without clear language doing soThere are no special circumstances in this case which wouldwarrant anydifferent %iew of the Hart-MalhatTrelationthip'In this connection,howeser,we subscribe to the iiew of MemberFanning'% dissenting opinion inWand.copra,that a secondary employer orneutral employer does not siolate Section 8(a)(3) by canceling a subcon-tract because of the nonunion status of the subcontractor's employees.354-126 O-LT-73 - pt. 1 - 10 130DECISIONSOF NATIONALLABOR RELATIONS BOARDunion is engagingin a typical secondary boycott;i.e., picketing employer A to cause it to cease doingbusinesswith employer B, we do not regard the factthat employer B might discharge its nonunion em-ployees, replace them with union men, and therebybring itself into favor with the union as supplyingthe discrimination element essential to an 8(b)(2)finding.We are thus convinced that Respondent's activi-tiesdo not warrant finding the violations alleged.We shall, accordingly, dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.CHAIRMAN MCCULLOCH, dissenting:The majority holds in effect that if a unionrepresentative goes to employer A, who is a sub-contractor of employerB on abuilding project, andsays, "Fire your employees because they are notmembers of our Union," and if employer A com-plies with that request, the union has violated Sec-tion 8(b)(2).7 But if, instead of going to employerA, the union representative goes to employer B, thegeneral contractor, and says, "We will picket yourproject and stop the job unless Employer A, thesubcontractor fires his employees because they arenot members of our Union," and employer A fireshis employees because employer B threatens tocancel his contract unless this is done,the unionhas not violated that section.In both situations theemployees of employer A are discriminatedagainstbecause of their nonmembership in the union; inboth the union has caused the discrimination. I can-not believe that Congress intended that Section8(b)(2) should protect the employees of employerA in the one situation and not in the other; thatbecause the union chooses to exert its pressureupon employer A through employer B rather thandirectly on employer A, to accomplish its unlawfulobjective, it is immune from the reach of Section8(b)(2)."'Section 8(h)(2) pros idesthat it shall be an unfair labor practice for alabororganisation"to cause or attempt to causeanemployerto dis-criminate againstan emploveein siolation of subsection(a)(3)I Emphasissupplied I" It is no answer to say that the union by the latter conduct may have vio-lated Section 8(h)(4)(B) That section is intended to protect neutral em-ployers in labor controversies which are not their own, whereas Section8(h)(2) and its counterpart Section 8(a)(3) are designed to protect in-disidua l employees For this reason the Supreme Court's decision in theDenver Buildingcase (34 U S 675), cited by the majority, has norelesance That casedealt with an 8(h)(4)(B)situation It is noteworthyThere is no legislative history to indicate thatCongress intended this anomalous result. On theother hand, the language of the statute, its purpose,and recent Board and court decisions justify a con-clusion that it did not intend this consequence.Section 8(b)(2) says that it is an unfair laborpractice for a labor organization to cause or at-tempt to cause"an employer"todiscriminateagainst"an employee."This is not an oversight onthe part of the drafters of the statute, or a dif-ference without significance.When Congress in-tended a provision of the statute to reach only anemployer-employee relationship it used appropriatewords to achieve this purpose. Thus,Section 8(a)(5) states that the employer willcommit an unfair labor practice if he refuses tobargain collectively with representatives ofhisemployees, and section 8(b)(4)(B) prohibits alabor organization from striking to force orrequire any other employer to recognize thelabor organization "as the representative ofhisemployees...." [Emphasis supplied.] 9The Act itself contains a definition of "employee"which indicates that unless otherwise explicitlystated that term isnotto be limited "to the em-ployees of a particular employer."10 In theAustincase," the Board declared:the statute, read literally, precludes any em-ployer fromdiscriminatingwith respect to anyemployee, for Section 8(a)(3) does not limitits prohibitions to acts of an employervis-a-vishis own employees.The problem presented in this case, whether aunion which causes a generalcontractor to ter-minate a subcontract with an employer whose em-ployees refuse to join the union violates Section8(b)(2), was considered by the Board in theMussercase.'2After a careful analysis of the statute, andprevious Board and court decisions, the Boardmajority concluded that the question of legalresponsibilityunder the Act for discriminationagainstan employee cannot turn on whether thereisan employer-employee relationship between theemployee discriminated against and the employerwho causes the discrimination. The relevantquestions,the Board said,13 arethat the court decision inMusserissued afterDenver,and that it refers toand rejects any argument based on the language ofDenser"Operating Engineers Local Union 3 v. N L R B,266 F 2d 905, 909(C.A D C ),cert denied 361 U.S. 834Section 2(3) of the Act defines*'employee"as followsThe term"employee" shall include any employee, and shall not helimited to the employees of a particular employer,unless the Act ex-plicitly states otherwise. ." The AustinCompany,101 NLRB 1257,1258-59Northern California Chapter, Associated General Contractors (StMau-rice, HelmAamp & Musser),supra.11 Id, 1031-32 LOCAL NO.447, PLUMBERS131whether an employer had thepowerto effectu-ate the removal of employees,whether heproceeded to do so, and thus, as a result,whether he thereby caused a discriminationwith respect to their tenure of employmentbecause of their union activities or lackthereof.The Board decision in theMussercase was en-forced by the court of appeals, 14 which explicitly re-jected the views of the minority members inMusser,now adopted by the majority in this case,that no violation of either Section 8(a)(3) or8(b)(2) could be found for discrimination againstemployees of a subcontractor as the result of actionof a general contractor in terminating the subcon-tract of the latter,because there was no direct em-ployer-employee relationship between the generalcontractor and the employees of the subcontractor.The court concluded to the contrary that the termsused in the applicable provision"bear an in-terpretation which reaches discrimination as to em-ployees of another employer.""Ihave carefully considered the majority opinionin this case, the Board majority and minorityopinions and the unanimous court opinion inMusser,as well as prior and subsequent Board deci-sions," and I am not convinced that the Boardmajority and the court inMusserwere wrong intheir interpretation of the statute.Accordingly, onthe authority of thatcase,Iwould affirm the TrialExaminer's finding of an 8(b)(2) violation in thiscase.'{OperatingEngineers Local Union 3 v N L R B.,266 F 2d 905(C A.D.C ), cert. denied 361 U.S. 834" The court added a caveat, which I endorse, "against giving this broadlanguage ascope which includes employees whose relationship to the con-troversyis so attenuatedas tocause their inclusion todefeat a sound ad-ministrationof the Act.." Id p909"Musserwas followed inLocal 911, Teamsters (Wand Corp ),122NLRB 499 (MemberFanning dissenting).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS, Trial Examiner:Upona chargeduly filed on August19, 1965, by Malbaff Land-scapeConstruction,hereincalledMalbaff, theGeneral Counsel of the NationalLaborRelationsBoard,herein respectivelycalled the General Coun-sel,' and the Board,through the Regional Directorof Region 20 (San Francisco,California),issued acomplaint,dated December30, 1965,against LocalNo. 447,United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada,AFL-CIO,herein called Respondent,alleging that Respondenthas engaged in, and is engaging in, unfair laborpractices affecting commerce within the meaning ofSection 8(b)(2) and(1)(A) andSection 2(6) and(7)of the National Labor Relations Act, asamended from time to time, 61 Stat.136, hereincalledthe Act.Copies of the charge,the complaint,and noticeof hearing were duly served upon Respondent andcopies of the complaint and notice of hearing wereduly served upon Malbaff.On May 12, 1966, theGeneral Counsel,through the aforementioned Re-gional Director,issued and served upon the parties"Amendment to Complaint."Specifically,with respect to unfair labor prac-tices,the complaint and the amendment thereto al-leged,'that(1) on or about June 25, 1965, twonamed officials of Hart E.Hart,Inc., herein calledHart,informed one of the general contractors onthe construction job here in question,that Respon-dent would picket said jobsite unless Hart removedMalbaff,a Hart subcontractor,from said job; (2)commencing on or about July 29, 1965, Respon-dent picketed Hart at the aforesaid jobsite, therebyattempting to cause and causing Hart to removeMalbaff from the ob and causing the discharge ofthree named Malbaff employees who were thenworking at said jobsite;and (3)by said acts andconduct of Respondent,occuring in connectionwithHart'sandMalbaff'sbusinessoperations,Respondent violated Section 8(b)(2) and(1)(A) ofthe Act.On January7, 1966,Respondent duly filed ananswer to the complaint denying the commission ofthe unfair labor practices alleged. On May 16,1966, it duly filed an answer to "Amendment toComplaint,"denying, in effect,the allegations of"Amendment to Complaint."Pursuant to due notice, a hearing was held onMay 25, 1966, at Sacramento, California,beforethe duly designatedTrialExaminer.The GeneralCounsel and Respondent were represented bycounsel and participated in the hearing.Full andcomplete opportunity was afforded the parties to beheard, to examine and cross-examine witnesses, topresent evidence pertinent to the issues,to argueorally on the record at the conclusion of the takingof the evidence,and to file briefs on or before June20, 1966.Briefs have been received from theGeneral Counsel and from Respondent's counselwhich have been carefully considered.'Before the taking of any evidence,Respondent'scounselmoved to dismiss the complaint on thegrounds: (1) the Board lacksjurisdiction over thisproceeding, and (2)the complaint does not state aviolation of the Act under the Section 8(b)(2) and(1)(A) of the Act. Said motions were renewed at'This term specifically refers to counsel appearing for the General''At the request of counsel,the time to file briefs was extended to JuneCounsel at the hearing.29 Appended to the General Counsel'sbrief were proposed Remedy,2At the opening of the hearing,the complaint was further amended.Recommended Order,and Notice 132DECISIONSOF NATIONALLABOR RELATIONS BOARDthe close of the hearing. On both occasions deci-sions on said motions were reserved. The motionsare hereby disposed of in accordance with thefindings,conclusions,andrecommendationshereinafter set forth.Upon the entire record in the case and from myobservation of the witnesses, I make the following:1.THE BUSINESSOPERATIONS OF THE EMPLOYERSINVOLVEDHarbison and Mahoney Construction Co., hereincalledHarbison,a general buildingcontractor,received a $1,316,865 contract, dated October 1,1964, for the construction of a certain portion ofthe Foothill High School,hereincalled the Foothilljob, locatedin Sacramento,California.Hart, inJanuary or February T965, received a $668,000contract for the construction of another portion ofthe Foothill job.The buildings to be built by Hart and by Har-bison were intermingledand were only 30 to 40feet distant from each other. One of Hart's subcon-tractorswas Malbaff, who was hired, pursuant to awrittencontract to performthe landscaping, includ-ing the installationof a sprinkler system on said job.The amount of Malbaff's contract was some$19,000.'Hart and/or his subcontractors purchased andreceived materialsand products for the Foothill jobvaluedat $34,900; some of said products wereshipped directly from points located outside of theStateof California to the aforesaid jobsite and someweredelivered to the jobsite by sellers located inthe Stateof California, who, inturn,had receivedthe merchandisefrom outside of California.5 In ad-dition,Hart,duringthe 12-month period from thefall of 1964 until the fall of 1965, a portion of theperiodwhen Hart was workingon the Foothill job,rendered services for the Pacific Telephone andTelegraph Company, for which Hart received ap-proximately $49,703.6At thehearing Respondentcontended,and in itsbrief argued, that the Board lacked jurisdiction inthismatter uponthe purported fact that neitherHart nor Malbaff,either 'individually or jointly,meet the Board's self-imposed and discretionary ju-risdictional standards.Said contention and argu-ment are without merit or substance.The Board's statutory or legal jurisdiction clearlyexists.The Act specifically states that the statutoryjurisdiction of the Board extends to any person ". .engaging in any unfair labor practice.. ,affectingcommerce."In determinin* whether a person's ac-tivities"affect commerce, 'the courts have con-sistently held that"the operation of the Act doesnot legally depend on any particular volume ofcommerce being affected more than to whichcourts would applythemaxim de minimisdoctrine.N.L.R.B.v.Famblatt,306 U.S. 601, 607;N.L.R.B.v.Denver Building&Construction Trades Council,341 U.S.675, 684-685. "'While no mathematical formula is available fordetermining exactly what is and what is notdeminimis,it is, in fact,well settled thatde minimisinthe law has always been taken to mean trifles-mat-ters of a few dollars or less.N.L.R.B. v. SuburbanLumber Co.,121 F.2d 829 (C.A. 3), cert.denied314 U.S. 693.8Moreover,under the Act, the Board is given theresponsibility of ascertaining whether,in a particu-lar situation,certain proscribed activities would ad-versely affect the free flow of interstate commerce.In this respect,the Supreme Court"has con-sistently declared that in passing the NationalLabor Relations Act, Congress intended to and didvest in the Board the fullest jurisdictional breadthconstitutionally permissible under the CommerceClause."N.L.R.B. v. Reliance Fuel Oil Corp.,371U.S. 224, 226.8When a work stoppage on the local level causescessation of an employer's activities, the imporationof goods from outside the State is ultimately im-peded.Thus,even though most of his business ac-tivities are local in nature,when the quantity ofthese imported goods exceedsde minimisin totalvalue,the employer's operations have a direct ef-fect on the flow of interstate commerce.'")Moreover,since Hart and Harbison each do asubstantial amount of business with firms who are4Becauseof Californialaws, which need not be detailed here,Hart andMalbaff modifiedthe provisions of their original subcontract and executeda new contract dated JuneI, 1965 This newcontract provided that Mal-baff,among other things, would furnish supervigion for the job it had con-tracted to perform.The terms of the new contract are unclear as towhetherHart orMalbaff was to furnish the employees.However,after theexecution of this new agreement,Malbaff did,in fact,furnish the em-ployees as well as supervised the landscaping and sprinkling installation.'The Board's records disclose that it has asserted jurisdiction over someof these suppliers.For example:General Electric Company,ISO NLRB829-and on numerous other occasions;Diamond National Corporation,133 NLRB 268;The Trane Company,137 NLRB 1506; andCeco SteelProducts Corporation,76 NLRB 668."The PacificTelephone and Telegraph Company and its wholly ownedsubsidiary,Bell TelephoneCompany ofNevada,does an annual business ofupwards of $1,000,000, and as the Board found(107 NLRB1617) is en-gaged in furnishing telephone,teletypewriter,radio,telegraph,and othercommunication services in California,Nevada,Oregon,Washington, andnorthern Idaho.I In accord:N.L.R B v. New Madrid Manufacturing Company, 215F.2d908 (C.A.8), N.L.R.B. v. Stoller,207 F.2d 305 (C.A. 9), cert.denied 347U.S. 919,Radio and Television Broadcast,et al. v. N.L.R.B.,379 U.S. 812;N.L.R.B. v NationalSurvey,361 F.2d 199 (C.A. 7)."See alsoN.L.R.B. v. Stoller,supra.e See alsoPolish National Alliancev.N.L.R.B.,322 U.S. 643;N.L.R.B. v.Townsend,185 F.2d 378(C.A. 9), cert.denied 341 U.S. 909;N.L.R.B. V.Inglewood Park CemeteryAssn.,355 F.2d 448(C.A.9); N.L.R.B v. Car-penters Local No. 2133,356 F.2d 464 (C.A. 9).10For,as the Supreme Court said inU.S. vWomen's Sportswear Assn.,336 U.S. 460,464, "If it is interstate commerce which feels the pinch, itdoes not matter how local the operations which applies the squeeze."In ac-cord:U.S. v. Wrightwood Dairy Co.,315 U.S. 110,Wickard v. Filburn,317U.S. Ill See alsoN.L.R.B. v. CentralOklahomaMilk ProducersAssn., 285F.2d 495 (C.A. 10);N L.R.B. v DenverBuilding & Construction Council,341 U.S. 675. , LOCAL NO.447, PLUMBERS133directly in interstate commerce that fact alone suf-fices to establish the Board's statutory jurisdictionherein."InSlater v.Denver Building and ConstructionTrades Council,175 F.2d 608 (C.A. 10), the em-ployer,amanufacturer of soda fountains whopurchased and sold goods which moved in in-terstate commerce,became the object of a secon-dary boycottwhile fulfilling a contract to install onesoda fountain.Reversing the DistrictCourt's refusalto entertain jurisdiction of the Board's applicationfor preliminary injunction,the court said at page611 (emphasis supplied):[The Act]has application in individual cases inwhich the activities are of such character thatwhen multiplied into a general practicecouldreasonably exert disruptive effect upon interstatecommercecalling forpreventive regulation.While viewedin isolation[the loss ofbusinessfor the installation of one soda fountain] mightnot have an immediately perceptible effectupon the free flow of interstate commerce, thepractices of respondent[union] ... if ex-pandedinto a general patternthroughout a sub-stantialpart of the country,would inevitablybring about serious disruptive effectsupon suchcommerce.Uponthe entirerecordin the case, the Trial Ex-aminer finds the Board clearly has jurisdiction overthis proceeding and that it will effectuate the poli-cies of the Act for the Board to assert jurisdiction.12.H.THE LABORORGANIZATION INVOLVEDRespondent is a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The UndisputedPertinentFacts13On or about June 21, 1965,14pursuantto its con-tract with Hart, as modified,Malbaff sentthree ofits employees"to begin the landscapingand sprin-kling installationworkat theFoothill jobsite.About noon on June 25 RaTpTi- -Bitty, _Respon=dent's business representative, appeared at the con-struction shack of the Foothill jobsite and, after in-troducing and identifying himself toWilliam A.Furman, Hart's superintendent, told Furman, in thepresence of William E. Smith and Mr. Linsey, twoHart carpenters, that there were some "non-unionpersonnel working on landscaping and that [Hartwould have to remove them, or suffer a picket. "1Furman testified, and I find, that he, in Biby'spresence, thereupon telephoned Robert E. Hart,president of Hart, and told Mr. Hart, "A represen-tative (Biby) of the Plumbers (Respondent) ... hadinformed me that ... Mr. Malbaff had non-unionpersonnelworking and that we would have toremove them or suffer a picket"; that Mr. Hart thenrequested to talk to Biby; that he handed thetelephone receiver to Biby and heard Biby say,"That Malbaff had non-union personnel working orthat we had non-union personnel working on thejob, and they would have to be removed or suffer apicket";" that after Biby had finished talking toHart, Biby handed the telephone receiver to himand he againspoke to Mr. Hart; that Mr. Hart in-structed him to telephone Malbaff's office and in-form the Malbaff people of the situation; that he, inBiby's presence, then called Malbaff's office and in-formed the party who answered the telephone,'""We have been notified by the Plumbers' businessagent that we would have to remove the men orsuffer a picket"; that said person replied, to quoteFurman's credible testimony, "For me to go downand tell the boys to pick up their tools and comein"; that he and Biby then got in his car and went towhere the three Malbaff employees19 were workingand told them, in Biby's presence, "I had talked totheir office and that they should pick up their toolsand come in"; that he and Biby then returned tothe construction shack; that shortly thereafter Bibyleft after saying, to again quote Furman, "He wouldreturn later in the day and see if [ Malbaff's em-ployees] were off the job ... we would probablysuffer a picket if we didn't move them from thejob"; and that the three Malbaff employees had al-ready left the job by the time Biby returned to thejob at about 3 p.m. that day." Cf.Greene County FarmBureau Cooperdtive Ass'n. Inc. v. N.L.R.B.,317 F.2d 335 (C.A.D.C.);N.L.R.B. v.Bon HenningLogging Company,308F 2d 548 (C.A. 9); if.N.L.R B.v.C H. Cross,d/b/aCrawPouTtrCom.pany. 346 F 2d 165 (C A.4). N.L.R B. v.BaltimoreTransit Co,140 F.2d51 (C A.4). N. L.R.B. v. Fl Paso- YsletaBus Line,190 F. 2d 261 (C.A. 5)IsN L.R.B. ',. RelianceFuel Corp..supra:Siemons Mailing Service,122NLRB 8I;N.L.R B.,.Winston Rose and MaryLouiseRase,d/b/a IdealDonut Shop, 347F.2d 498(C A.7); N.L.R B v.Burnett ConstructionCo.,350 F.2d 57 (C.A. 10);N.L.R.B. v.Peyton FrittonStores. Inc, 336 F.2d769 (C.A. 10);N.L.R.B.v.C. H. Cross.supra.N.L R B. v. Bon HenningLogging Co.,supra:N.L.R.B. v Hod Carers'Budding& General LaborersUnion ofAmerica.Local No. 652, AFL-CIO,351 F.2d 151 (C.A. 9),Kaynard v.NassauandSuffolkBuilding& Construction Trades Council, eta!.,United States District Court for the Eastern District ofNew York. 61LRRM 2674.13Respondent called no witnesses." Unless otherwise noted,all dates hereinafter mentionedrefer to 1965.1bRupert Gut, Thomas Strafing, and Ted Grant.16 Smith testified that on this occasionBiby said toFurman."He [Biby]understood that there was some non-union laborers working onthe projectand he [Biby]said that if we didn't get themoff or ifBill Furman didn't getthem off, that he ( Biby ] were going to picketthe job and shut it down "17Mr. Hart's version of what was said by him and Biby during the afore-mentioned telephone conversation is- "He(Biby) said that we had non-union plumbers on the job and that we were going to have union plumbersbecause they were already union plumbers on the other part of the job andthey certainly couldn't go through with it, one part of it union andthe otherpart of it not."'"Furman testifiedthat he believedthe personwho answeredat the Mal-baff's office identified himself as beingMalbaffs officemanager.19Gut, Straling, and Grant. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter Furman had told the three Malbaff em-ployees "to pick up their tools and come in"20 theydid as instructed and left the job. However, insteadof going to Malbaff's office, the aforesaid three per-sons waited nearby for Max E. Charles, Malbaff'sthen general manager,to arrive at the jobsite.Charles arrived at the jobsite shortly after Mal-baff had quit work. Upon learning from Linsey, thecarpenter working at the jobsite, that he had heardBiby tell Furman that the jobsite,employees had toleave the job, Charles instructed the three Malbaffemployees to return to Malbaff's office. Thereupon,the said employees did as instructed.Later that day, June 25, Charles was informed byFurman, to quote Charles' credited testimony, "He(Furman)had no alternative,thatwe (Malbaff)had to pull out of the job because if we didn't pulloff the job, that he had been informed by theUnion, [it] would picket the job. And . . . 'We can'tstand to have the job shut down, so you have toleave the job until this is settled."'Sometime between June 25 and mid-July, Mal-baff filed a charge with the Board21 regarding Biby'saforementioned demand that Malbaff's employeesbe removed from the job.Order of July 17, Respondent sent Hart a tele-gram reading as follows:2A CHARGEHAS BEEN FILEDWITH THE NATIONALLABOR RELATIONS BOARD ALLEGING THAT OURUNION THREATENEDTO PICKET YOURFIRM ANDCAUSE A WORK STOPPAGE AT YOUR SCHOOL JOBUNLESS YOU CEASED DOING BUSINESS WITHMALBAFF AS A SUB-CONTRACTOR ON SPRINKLERWORK. AS YOU MUST KNOW, THAT IS NOT THECASE.WE ADVISED YOU THAT WE WOULDPROBABLYPICKETMALBAFFASASUB-CONTRACTOR BECAUSE HE HAS NO CONTRACTWITH OUR UNION. WE ASSUME YOU WOULDWANTTO BE ADVISEDOF WHAT ACTIONS WEMIGHT TAKE IN THE FUTURE. THIS IS TO ADVISEYOU THAT IF MALBAFF RETURNS TO THE JOB AS ASUB-CONTRACTOR WE WILL PROBABLY PICKETHIM. WE WILL, IN THAT EVENT, NOT PICKET YOUOR THE JOB AS SUCH AND WILL NOT SEEK TOCAUSE A WORK STOPPAGE ON THE PART OF ANYEMPLOYEES OTHER THAN THE EMPLOYEES OFMALBAFF. WE WILL PICKET IN ACCORDANCE WITHLAWFUL STANDARDS FOR CONSTRUCTION SITEPICKETING.WE UNDERSTAND, HOWEVER, THAT YOU PLAN TOHIRE PERSONS AS YOUR EMPLOYEES TO PERFORMTHE SPRINKLER WORK.IF THAT IS SO, WE INSISTTHAT YOU SIGN AN AGREEMENT WITH THISUNION COVERING THEIR WORK IMMEDIATELY. IFTHEIR WORK IS COVERED BY SOME OTHER LABORAGREEMENT,WE INSIST THATTHE EMPLOYEES INQUESTION AT LEASTBE PAIDTHE PREVAILINGSCALEFOR SPRINKLERWORK IN THIS AREA,WHICH IS THE SCALE PROVIDED FOR IN OURAGREEMENT. PLEASE LET US KNOW WHAT YOURPLANSAREBEFORESPRINKLERWORKCOMMENCES.The self-serving statements contained in the above-quoted telegram are belied by the credible testimo-nies of Messers.Hart,Furman, Smith,and Gut.Pursuant to discussions between representativesof Mr. Hart, Mr. Arruda, Malbaff's labor relationsconsultant,and others,Hart agreed to establish aseparate gate at the jobsite for the sole use of Mal-baff'semployees. Itwas believed by thoserepresenting Hart and Malbaff that by establishinga separate gate, whatever dispute Respondent hadwith Malbaff could be thus limited to Malbaff's em-ployees.On about July 26, an agent of the Board notifiedHart and Malbaff that the Malbaff-Respondentdispute "was being resolved" and that Malbaff'semployees "would be allowed" to resume work atthe jobsite.On July 28, three Malbaff employees23 resumedwork at the jobsite. A separate gate was establishedfor the use of Malbaff's employees. The so-calledMalbaff gate was established around the cornerfrom the jobsite's main gate about a half or three-quarters of a mile from the 'obsite's secondary gate,which, in turn, was located about 300 yards fromthe main gate. The sign placed at this separate gateread, "Malbaff entrance." However, the sign couldnot be seenfrom themain gate entrance.24During the morning of July 29, Bib?, accom-panied by William Francis, Respondents businessmanager, and Mr. Peterson, a representative of theBuilding Trades Council, appeared at the jobsite.Biby and Francis informed Furman that a picketwould be placed at the job site at 12:30 p.m. thatday. A picketer appeared at the main gate at thestated hour carrying a sign stating, something to theeffect, "Malbaff refuses to use union labor at thispro ect."The picketing25 continued for about 5 workingdays even though no Malbaff worked on the projectafter July 29. During this 5-day period all the em-ployees of the other subcontractors on the projecthonored the picket line and refused to cross it, ex-cept the members of the Carpenters Union.Shortly after the picketing began, Messrs. Hart,Charles, and Arruda met and discussed the picket-ing.On August 3, Messrs. Hart, Charles, and Arrudaagain met at which time Mr. Hart stated that Mal-baff "has to join the Union or tear up the [Hart-"Come in"meant to return toMalbaff s office.Case20-CC-544A copy thereof was forwarded to Malbaff:iGut, Straling, and ClacyRogers The last named replaced GrantThe record does riot disclose when the Malbaff gate was establishedApparently, it was established prior tothe men returningto the job on July28.' During the entire picketing, the picketersremained inthe vicinity ofthe main gate LOCAL NO.447, PLUMBERS135Malbaff] contract." Charles replied, "I can't tearup the contract,and as far as I know, we are notgoing to jointhe Union. I can't do anything like thiswithout discussing it with Mr. Malbaff, and he isout of town." Thereupon the meeting terminated.Later that day, August 3, Messrs. Hart, Malbaff,and Arruda met. Mr. Hart told Mr. Malbaff that hisfirm "had to have some Union men on this job andpay the Unionscale."When Mr. Malbaff repliedthat he was not interested in joining theUnion, Mr.Hart remarked, to quote Mr. Hart, "I told him thatthiswas the only way I could see that it could bedone." After Mr. Malbaff "made certain state-ments,"Mr. Hart told Mr. Malbaff that he "wasn'tinterested in doing business with him then or [at]any othertime. "NThereupon, Mr. Hart terminatedthe Malbaff contract, and the meeting concluded.Hart finished the landscaping and the sprinklinginstallationjob first by using one of his employeesand later by using the services of Larry Houk of thefirm of Houk and Johnson, and Houk's son.B.Concluding FindingsThe Act is explicitly directed at the eliminationof improper union interference with employee jobopportunities.Thus, Section 8(b)(2), in relevantpart,forbids a "labor organization or its agents ...to cause or attempt to cause an employer to dis-criminate against an employee in violation of sub-section, (a)(3)." The latter subsection with qualifi-cations immaterial here,forbids employer "dis-crimination in regard to hire or tenure of employ-ment to encourage or discourage membership inany labor organization." By these interlaced provi-sions, Congress has forbidden union and employerinterference with jobs where it is shown, first, that aunion attempted to cause or proceeded in causingan employer to discriminate, and, secondly, thatsuchdiscriminationtends to encourage anddiscourage union membership.28The credited evidence, as epitomized above,establishes that Hart agreed to use Malbaff on theproject;thatMalbaff'semployees commencedworking there about June 21; that Malbaff's em-ployees continued their work until Biby threatenedto shut down the job if Hart did not cease usingMalbaff'snonunionemployees; and that Hart,wanting to avoid having the job shut down, ceasedusing Malbaff's men on the 'ob. There is, therefore,no question upon the facts found under section III,A, above, that Respondent "caused" Hart to dis-criminate againstGut, Straling, and Grant com-mencingon June 25, and again against Gut, Stral-ing, andRogers commencing on July 29, within themeaning ofSection 8(b)(2) of the Act.The secondessentialelement of Section 8(b)(2)also hasbeen established. For the record as a wholeclearlydiscloses,and I find, that Malbaff's em-ployees would not have been taken off the job hadthey been Respondent members. Furthermore, thepurpose of picketing the jobsite by Respondent wassolely to protest the use of Malbaff'snonunionmen. As a direct result of the picketing, Hart, onAugust 3, informed Malbaff that its employeescould nolongerwork at the project unless said em-ployees became Respondent members or Malbaffsigneda contract with Respondent. When Malbaffrefused to bow to Respondent's demands, madethroughHart,Hart terminated the Malbaff con-tract.29Ifind, upon the record as a whole, that Respon-dent's conduct, as epitomized above, tended torestrain and coerce Malbaff's employees in the ex-ercise of the rights guaranteed by Section 7 of theAct, thereby violating Section 8(b)(2) and (1)(A)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with the busi-ness of Hart and those employers mentioned in sec-tion I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral states and tend to lead, and have led, tolabor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIthaving been found that Respondent has en-gaged in certain unfair labor practices violative ofSection 8(b)(2) and (1)(A) of the Act, it will berecommended that Respondent cease and desisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent has discriminatedin regard to the hire and tenure of employment,and the terms and conditions of employment, ofEdward A. Grant, Rupert Gut, Tony Straling, andClacy Rogers, it will be recommended that Respon-dent make them whole for any loss of pay each ofY° This last quoted statement apparently had reference to the fact thatMr. Hart had learned on August 2 that Malbaff had charged him for sup-plies which Malbaff had not used on the project and at a rate higher thanMalbaff had paid.=r Before this employee,Carl Bodiford,commenced working on thelandscaping and sprinkling job, he was not a Respondent member, so, asMr. Hart testified, "We took him down and the Plumbers Union was glad totake him into the Union,as long as he joined and got the Union Scale . 1advanced his [Bodiford]first pay check so he could [pay]the initiationfees and [join ] the Union right there."2$ Radio Officers'Union [A H BullSteamship Company] v. N L R.B,347 U S. 17,Loca1357, Teamsters v N L R B,365 U S 667.rsAssuming,arguendo,that Hartactedin part in canceling its Malbaffcontract because of a dispute which had arisenwith Malbaff overthe pric-ing and nondelivery of certain materials, this would not change the fact thatRespondentviolated the Act Thus,Respondent's conductwas based onthe nonmembership status of Malbaffs employees and notbecause of somedispute which had arisen between Hart and Malbaffoversome materialsand the price thereof.It'sRespondent's, not Hart's,motivations and con-duct that are controlling 136DECISIONSOF NATIONALLABOR RELATIONS BOARDthem mayhave sufferedby reason of Respondent'sdiscrimination,by payment to each ofthem a sumof money equalto the amounthe would have nor-mally earnedaswages during theperiod of theaforesaiddiscriminationwithinterest thereon at therate of 6 percentper annum,less his net earningsduring the aforesaidperiod. Backpayand interestto be computedand paid in the mannerset forth inF.W.Woolworth Company,90 NLRB289, and inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basisof the foregoingfindings of factand upon the record as a whole,Imake the follow-ing:CONCLUSIONS OF LAW1.The Unionis a labor organization within themeaning of Section 2(5) of the Act.2.Hart andMalbaff areengaged in commerce orin businesses affecting commerce within the mean-ing of Section2(6) and (7) of the Act.3.By causing or attempting to cause Hart to dis-criminate against Gut,Straling,Grant,and Rogersin violation of Section 8(a)(3) of the Act, Respon-dent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(2) ofthe Act.4.By restraining and coercing Gut, Straling,Grant,and Rogers in the exercise of the rightsguaranteed in Section7 of the Act,Respondent hasengaged in,and is engaging in, unfair labor prac-tices within the meaning of Section8(b)(1)(A) ofthe Act.5.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publica-tion. ]